—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered March 13, 2000, convicting defendant, after a jury trial, of two counts each of robbery in the second degree and attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to four concurrent terms of 23 years to life, unanimously affirmed.
By failing to object, by making generalized objections, and by failing to request further relief after the court delivered curative instructions, defendant failed to preserve his present challenges to the People’s summation and we decline to review them in the interest of justice. Were we to review these claims we would find that the challenged remarks constituted fair comment on the evidence and reasonable inferences to be drawn therefrom, made in response to defense arguments, and that the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). In any event, were we to find any error in the summation, we would find it to be harmless in view of the overwhelming evidence of defendant’s guilt. Concur — Tom, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.